Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to disclose a fitting for an airfoil body where the fitting includes a fillet portion, a body portion, and a neck portion joining the fillet and body portion, where the neck portion includes a shelf in which a shroud nests, a slot that extends through the fillet portion, body portion, and neck portion, and a fastener that extends through the body portion of the fitting and the airfoil body. The closest prior art to Dawson et al. (US 5,272,869: Fig. 4 and 8) discloses an airfoil with a fitting (52) at one end where the fitting includes a fastener (70) that extends through the fitting and the airfoil and a fillet (74). Dawson et al. fails to disclose a slot extending through the body, fillet, and neck of the fitting and the neck portion including a shelf in which a shroud nests. It would not have been obvious to modify Dawson et al. to include all of the limitations of the claimed invention as this would require significant changes to Dawson et al.’s fitting. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Harper (US 8,672,623) discloses a vane with a fitting positioned around the end of the vane which serves to couple the vane to a surrounding shroud. 
Trousdell (US 4,378,961) discloses a vane with a fitting positioned at one end of the vane. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M CHRISTENSEN whose telephone number is (571)270-3275.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DMC/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745